Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Aaron Caleb Swenson, Appellant                         Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-21-00126-CR          v.                         20F0505-102). Opinion delivered by Chief
                                                       Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                           van Cleef participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and sentence and render a
verdict of acquittal on this charge alone.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.


                                                       RENDERED OCTOBER 7, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk